Case 6:19-mc-00034-GAP-DCI Document 51 Filed 04/29/20 Page 1 of 2 PageID 1664




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

    WESTGATE RESORTS LTD,

                           Plaintiff,

    v.                                                             Case No: 6:19-mc-34-Orl-31DCI

    REED HEIN & ASSOCIATES, LLC,

                           Defendant.


                                                  ORDER
           This Matter comes before the Court on the Objection to the Magistrate Judge’s Order

    (Doc. 44) filed by Schroeter Goldmark & Bender (“SGB”) (Doc. 45) and the Response (Doc. 50)

    filed by the Plaintiff. SGB objects to the Magistrate Judge’s ruling on its motion for protective

    order and argues that the information identified in the privilege logs is indeed privileged.

           A magistrate judge’s non-dispositive order is reviewed for clear error. Fed. R. Civ. P.72(a);

    Clark v. Rockhill Ins. Co., No. 6:18-cv-780-ORL-37-LRH, 2019 WL 6696394, at *1 (M.D. Fla.

    Dec. 9, 2019). The burden of establishing privilege belongs to the party asserting privilege. In re

    Grand Jury Investigation, 842 F.2d 1223, 1225 (11th Cir. 1987); CSX Transp. Inc. v. Admiral Ins.

    Co., No. 93-132-CIV-J-10, 1995 WL 855421, at *1 (M.D. Fla. July 20, 1995).

           The Magistrate Judge found that SGB failed to uphold its burden of establishing that any

    of the documents in SGB’s privilege logs were work product or protected by attorney-client

    privilege. 1 Doc. 44 at 7. SGB objects to the order and argues that the ruling is clearly erroneous.




           1
              The Magistrate Judge also addressed the merits, but the order made clear that SGB’s
    failure to connect its arguments to the contents of its privilege log was “fatal.” Doc. 44 at 7.
Case 6:19-mc-00034-GAP-DCI Document 51 Filed 04/29/20 Page 2 of 2 PageID 1665



    However, as the Magistrate Judge pointed out, there is nothing in SGB’s motion for protective

    order that connects it to the documents included in the privilege logs produced by SGB. SGB

    argues extensively as to why categorical privilege logs were appropriate in the instant case.

    However, generalized arguments about why categorical summaries of privileged documents are

    appropriate cannot save SGB from its failure to articulate why those documents are indeed

    privileged. Conclusory statements are simply not enough. The Magistrate Judge’s holding that

    SGB failed to demonstrate that the privilege was applicable to the documents in the logs was not

    clearly erroneous or contrary to law.

           The Objection filed by SGB (Doc. 45) is OVERRULED, and the Magistrate Judge’s order

    (Doc. 44) is CONFIRMED.

           DONE and ORDERED in Chambers, Orlando, Florida on April 29, 2020.




    Copies furnished to:

    Counsel of Record
    Unrepresented Party




                                                    -2-
